DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of 5’FITC-labeled F50 and 3’-BHQ1-labeled Comp 15 (as R3), targeting strand (as R4), and Muc1 peptide in the reply filed on 3/19/2021 is acknowledged.  The traversal, only addressing R3 fastener species, is on the ground(s) that all fastener species are drawn to searchable DNA pairs.  This is not found persuasive because the different DNA pairs require separate searches and considerations for relevant art; performing all these searches together would pose a burden for the examiner.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-9, 11-15, 18-35, 39, and 46-51 have been cancelled.  Claim 44 has been amended.
Claims 43 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 10, 16, 17, 36-38, 40-42, and 44 are under examination.  
For art purposes, claims 41 and 42 are examined to the extent that it reads on the elected species of Muc1 peptide.

Claim Objections
2.	Claims 10, 16, 36, and 40 are objected to because of the recitation ‘or’ in lines 9, 22, and 70 (claim 10) and line 9 (claims 16, 36, and 40).  Appropriate correction to replace ‘or’ is ‘and’ is required. 

3.	Claim 16 is objected to because of the recitation ‘wherein the aptamer is specific for nucleolin’ in the last line.  Appropriate correction to ‘wherein the target molecule is nucleolin’ is required. 

4.	Claim 17 is objected to because of the recitation ‘an F50 AS 1411’ in line 2.  Appropriate correction to ‘the F50 AS 1411’ is required.

5.	Claim 40 objected to because of the recitation ‘wherein NR1 or NR2 further comprises a complex comprising an RNA nanostructure and at least one therapeutic agent operably linked to the RNA nanostructure’.  Correction to ‘wherein NR1 or NR2 further comprises at least one operably linked therapeutic agent’ is suggested.

6.	Claim 42 objected to because of the recitation “wherein the therapeutic agent is a protein selected from tumor targeting peptide (TTP), a human cancer peptide, or calreticulin protein”.  Appropriate correction to “wherein the peptide is a tumor targeting peptide (TTP), a human cancer peptide, and a calreticulin peptide” is required.



Double Patenting
8.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 10, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-23 and 27 of copending Application No. 16/208,103 (reference application), in view of both Bachelet et al. (WO 14/170898; cited on the IDS filed on 6/16/2020) and Han et al. (U.S. Patent No. 10,550,145).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a nanorobot comprising SEQ ID NOs: 10 and 11.  The specific nanorobot recited in the application claims anticipates the genus recited in the instant claims.  The application claims do not recite a second nanorobot.  Bachelet et al. teach connecting at least two nanorobots comprising identical or different aptamers and/or payloads to obtain a multimodal nanorobot (see [0090]; [0093]).  Modifying the application claims by using a linker to operably link a second nanorobot would have been obvious to one of skill in the art to achieve the predictable result of obtaining a multifunctional nanorobot.  Furthermore, Han et al. teach that, similar to ssDNA, ssRNA can be self-assembled into nanostructures (see column 2, lines 10-35).  Thus, further modifying the application claims by replacing the ssDNA and the left and right front DNA staples with ssRNA would have been obvious to one of skill in the art to achieve the predictable result of obtaining a multifunctional RNA nanorobot capable of delivering therapeutic agents to cancer cell expressing nucleolin.  By doing so, one of skill in the art would have obtained a multifunctional RNA nanostructure robot comprising two RNA nanorobots operably connected via a linker as instantly claimed.  Thus, the instant claims and the application claims are obvious variants.



Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites two embodiments for R3: (i) R3 is selected from a pair of fastener strands, an aptamer, a cargo molecule, a capture strand, a targeting strand, and H (lines 8-9); and (ii) R3 is a pair of fastener strands (line 12).  Since it is not clear what R3 embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.

12.	Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4: (i) R4 is selected from a pair of fastener strands, an aptamer, a cargo molecule, a capture strand, a targeting strand, and H (lines 8-9); and (ii) R4 is a pair of RNA targeting strands (line 12).  
Since it is not clear what R4 embodiment (i.e., is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.
Claim 17 is rejected for being dependent from the rejected claim 36 and also for failing to further clarify the basis of the rejection.

13.	Claims 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 36 recites two nanostructure embodiments: (i) a nanostructure wherein the first and second nanorobots are made by using a 1500-10,000 base ssRNA; and 
(ii) a nanostructure comprising SEQ ID NO: 1 or 9.  As disclosed by the instant specification, SEQ ID NO: 1 and 9 represent the ssRNA molecule used to produce the first and second nanorobots, respectively (see Example 1, especially [0330]; [0339]; [0359]).  SEQ ID NOs: 1 and 9 have a length of 2002 and 3909 bases, respectively (see the Sequence Listing).  Thus, in this embodiment, the first nanorobot comprises a 2002 base ssRNA and/or the second nanorobot comprises a 3909 base ssRNA.
Since it is not clear whether the 1500-10,000 range or the specific lengths set forth by SEQ ID NOs: 1 and 9 represent claim limitations, the metes and bounds of the claim cannot be determined and the claim is indefinite.
Claim Rejections - 35 USC § 112(d)
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claims 42 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 42 recites that the therapeutic agent is a protein (such as calreticulin); however, the parent claim 40 is limited to a peptide.  Claim 42 also generally recites tumor-targeting and human cancer peptides, i.e., not necessarily comprising at least 10 positively-charged amino acids as required by the parent claim 40.  Claim 44 generally recites NY-ESO-1 and Muc 1 peptides, i.e., not necessarily comprising at least 10 positively-charged amino acids as required by the parent claim 40.  Thus, claims 42 and 44 broaden the subject matter of the parent claim 40.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (Science, 2012, 335: 831-834), in view of each Bachelet et al. (WO 14/170898; cited on the IDS filed on 6/16/2020), Biocca et al. (Nano Life, 2015, 5: 1-9), and Han et al. (U.S. Patent No. 10,550,145), as evidenced by Reyes-Reyes et al. (Molecular Oncology, 2015, 9: 1392-1405).
Douglas et al. teach a nanorobot for targeted delivery to cells, wherein the nanorobot is obtained by self-assembling a 7308-base ssDNA into an origami barrel (i.e., scaffold), wherein the barrel consists of two domains covalently attached in the rear by single-stranded scaffold hinges and non-covalently fastened in the front by staples modified with DNA-based aptamer locks located on the left and front sides; the barrel is loaded with a payload via the hybridization between an oligonucleotide attached to the payload and a complementary oligonucleotide present inside the 
Douglas et al. do not teach a second nanorobot (claim 16).  Bachelet et al. teach connecting at least two nanorobots comprising identical or different aptamers and/or payloads to obtain a multimodal nanorobot (see [0090]; [0093]).  Modifying Douglas et al. by using a linker to operably link a second nanorobot would have been obvious to one of skill in the art to achieve the predictable result of obtaining a multifunctional nanorobot.  By doing so, one of skill in the art would have obtained a multifunctional DNA nanostructure comprising two DNA nanorobots operably connected via a linker, wherein each nanorobot comprises a pair of targeting strands linked to aptamers (claim 16).
Douglas et al. and Bachelet et al. do not teach that the aptamer is AS1411 (claim 17).  Biocca et al. teach that AS1411 could be used to enhance intracellular uptake into cancer cells (see p. 7, column 1).  Thus, modifying Douglas et al. and Bachelet et al. by using AS1411 as the aptamer would have been obvious to one of skill in the art, to achieve the predictable result of obtaining a multifunctional DNA nanorobot capable of delivering therapeutic agents to cancer cell expressing nucleolin.  As 
Douglas et al., Bachelet et al., and Biocca et al. teach a DNA and not an RNA nanorobot (claim 16).  Han et al. teach that, similar to ssDNA, ssRNA can be self-assembled into nanostructures (see column 2, lines 10-35).  Thus, modifying the teachings of Douglas et al., Bachelet et al., and Biocca et al. by replacing the ssDNA and the left and right front DNA staples with ssRNA and RNA staples, respectively, would have been obvious to one of skill in the art to achieve the predictable result of obtaining a multifunctional RNA nanorobot capable of delivering therapeutic agents to cancer cell expressing nucleolin.  By doing so, one of skill in the art would have obtained a multifunctional RNA nanostructure as recited in claims 16 and 17.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

18.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al., in view of each Bachelet et al., Biocca et al., Han et al., and Li et al. (Anal. Chem., 2015, 87: 3826-3833), as evidenced by Reyes-Reyes et al.  
Douglas et al. teach a nanorobot for targeted delivery to cells, wherein the nanorobot is obtained by self-assembling a 7308-base ssDNA into an origami barrel (i.e., scaffold), wherein the barrel consists of two domains covalently attached in the rear by single-stranded scaffold hinges and non-covalently fastened in the front by staples modified with DNA-based aptamer locks located on the left and front sides; the barrel is loaded with a payload via the hybridization between an oligonucleotide 
Douglas et al. do not teach a second nanorobot (claim 10).  Bachelet et al. teach connecting at least two nanorobots comprising identical or different aptamers and/or payloads to obtain a multimodal nanorobot (see [0090]; [0093]).  Modifying Douglas et al. by using a linker to operably link a second nanorobot would have been obvious to one of skill in the art to achieve the predictable result of obtaining a multifunctional nanorobot.  By doing so, one of skill in the art would have obtained a multifunctional DNA nanostructure comprising two DNA nanorobots operably connected via a linker, wherein each nanorobot comprises a pair of targeting strands linked to aptamers (claim 10).
Douglas et al. and Bachelet et al. do not teach that the aptamer is AS1411 (claim 17).  Biocca et al. teach that AS1411 could be used to enhance intracellular uptake into cancer cells (see p. 7, column 1).  Thus, modifying Douglas et al. and Bachelet et al. by using AS1411 as the aptamer would have been obvious to one of skill in the art, to achieve the predictable result of obtaining a multifunctional DNA nanorobot capable of delivering therapeutic agents to cancer cell expressing nucleolin.  As 
Douglas et al., Bachelet et al. teach a DNA and not an RNA nanorobot (claim 10).  Han et al. teach that, similar to ssDNA, ssRNA can be self-assembled into nanostructures (see column 2, lines 10-35).  Thus, modifying the teachings of Douglas et al. and Bachelet et al. by replacing the ssDNA with an ssRNA would have been obvious to one of skill in the art to achieve the predictable result of obtaining a multifunctional RNA nanorobot capable of delivering therapeutic agents to cancer cell expressing nucleolin.  By doing so, one of skill in the art would have obtained a multifunctional RNA nanostructure as recited in claim 10, except the DNA-based aptamer locks (i.e., the fasteners) are not set by SEQ ID NO: 10 and 11.  However, it is noted that, similar to the locks taught by the cited prior art, SEQ ID NOs: 10 comprises the AS1411 aptamer and SEQ ID NO: 11 comprises the sequence partially complementary to the AS1411 aptamer.  The only difference is in the sequences which attach AS1411 and its complementary sequence to the nanorobot.  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record that using the claimed attaching sequences leads to unexpected properties.
While the cited prior art does not specifically teach FITC-labeled AS1411 and BHQ1-labeld complementary sequence, Bachelet et al. teach using a fluorophore-quencher pair for reporting the nanorobot state, i.e., quenched signal in the closed state 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

19.	Claims 16, 17, 41-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. taken with each Bachelet et al., Biocca et al., and Han et al. as evidenced by Reyes-Reyes et al., in further view of both Bitler et al. (Clin. Cancer Res., 2009, 15: 100-109) and Hartbottle et al. (Human Gene Therapy, 2008, 9, Abstract).
The teachings of Douglas et al., Bachelet et al., Biocca et al., and Han et al. are applied as above for claims 16 and 17.  Douglas et al., Bachelet et al., Biocca et al., and Han et al. do not teach a Muc1 peptide (claims 40, 42, and 44).  Bitler et al. teach that the MUC1 peptide MIP exhibits significant antitumor activity when delivered into tumor cells (see Abstract; p. 102, column 2, second to last paragraph and Fig. 1).  Based on claims 40 and 41).  Hartbottle et al. teach that peptides could be attached to nucleic acids via a short stretch of 16 lysine residues (see Abstract).  Based on this teaching, one of skill in the art would have readily concluded that MIP could be loaded into the nanorobot by using poly-K16.  One of skill in the art would have found obvious to attach MIP to poly-K16 instead of an oligonucleotide to achieve the predictable result of loading MIP into the nanorobot. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

20.	No claim is allowed.  Claims 10, 16, 17, 36, 40-42, and 44 are rejected.
Claims 37 and 38 are objected to for being dependent from the rejected claim 36.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633